     Cyrus Safa
 1   Attorney at Law: 282971
     Law Offices of Lawrence D. Rohlfing
 2   12631 East Imperial Highway, Suite C-115
     Santa Fe Springs, CA 90670
 3   Tel.: (562) 868-5886
     Fax: (562) 868-5491
 4   E-mail: rohlfing.office@rohlfinglaw.com
 5   Attorneys for Plaintiff
     Vanna Britany Colbert
 6
 7
                         UNITED STATES DISTRICT COURT
 8                      CENTRAL DISTRICT OF CALIFORNIA
                              WESTERN DIVISION
 9
10
11   VANNA BRITANY COLBERT,                 ) Case No.: 2:18-cv-10622-MAA
                                            )
12                                          ) ORDER OF DISMISSAL
                  Plaintiff,                )
13                                          )
           vs.                              )
14                                          )
     ANDREW SAUL, Commissioner of           )
15                                          )
     Social Security,                       )
16                                          )
                  Defendant.                )
17                                          )
                                            )
18
19
           The above captioned matter is dismissed with prejudice, each party to bear
20
     its own fees, costs, and expenses.
21
           IT IS SO ORDERED.
22
     DATE: August 22, 2019
23                                          /s/
                               ___________________________________
                               THE HONORABLE MARIA A. AUDERO
24                             UNITED STATES MAGISTRATE JUDGE
25
26

                                            -1-
     DATE: August 21, 2019      Respectfully submitted,
 1
                                LAW OFFICES OF LAWRENCE D. ROHLFING
 2
                                       /s/ Cyrus Safa
 3                           BY:
                                Cyrus Safa
 4                              Attorney for plaintiff Vanna Britany Colbert
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

                                        -2-
                           CERTIFICATE OF SERVICE
 1                    FOR CASE NUMBER 2:18-CV-10622-MAA
 2
           I hereby certify that I electronically filed the foregoing with the Clerk of the
 3
     Court for this court by using the CM/ECF system on August 21, 2019.
 4
 5         I certify that all participants in the case are registered CM/ECF users and

 6   that service will be accomplished by the CM/ECF system.
 7
                               /s/ Cyrus Safa
 8
                               _______________________________
 9                             Cyrus Safa
                               Attorneys for Plaintiff
10                             ___________

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

                                                -3-
